EXHIBIT 10.40
Third Amendment to
Drug Product Production and Clinical Supply Agreement
     This Third Amendment (the “Third Amendment”) is entered into and effective
as of November 25, 2008 (the “Third Amendment Date”) by and between Altus
Pharmaceuticals Inc., a Delaware corporation (“Altus”), and Althea Technologies,
Inc., a Delaware corporation (“Althea”).
     Whereas, Altus and Althea are parties to that certain Drug Product
Production and Clinical Supply Agreement dated August 15, 2006 (the “Original
Agreement”), as amended by that certain First Amendment dated June 25, 2007 and
that certain Second Amendment dated March 12, 2008 (collectively, the
“Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings provided in the Agreement;
     Whereas, Altus desires that Althea perform, and Althea is willing to
perform, certain development and production services relating to the Drug
Product that are in addition to the activities contemplated by Schedule 1 to the
Agreement; and
     Whereas, the Parties desire to amend the Agreement in order to provide for
the performance of such additional services by Althea and to set forth the
compensation to be paid by Altus for such additional services, on the terms and
subject to the conditions of the Agreement, as amended by this Third Amendment.
     Now, Therefore, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
1. Additional Schedule. A new Schedule 1A is hereby added to, and incorporated
by reference in, the Agreement. Schedule 1A shall read in its entirety as set
forth in Exhibit A to this Third Amendment (the “Additional Schedule”). For
purposes of clarification, the activities specified in the Additional Schedule
are in addition to those contemplated by the Agreement as it exists immediately
prior to the Third Amendment Date, and the Additional Schedule is not intended
to amend or replace, and shall not be construed as amending or replacing,
Schedule 1 to the Agreement. Althea and Altus hereby agree to perform their
respective obligations under the Additional Schedule in accordance with, and
subject to, the terms and conditions of the Agreement, as amended by this Third
Amendment. The Parties agree that performance of the activities set forth in the
Additional Schedule and substantial compliance with the timelines by the Parties
in the Additional Schedule are material obligations of the Parties under the
Agreement, as amended by this Third Amendment.
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment
under Rule 24b-2 of the Exchange Act

1



--------------------------------------------------------------------------------



 



2. Additional Payments. In consideration for the activities to be performed by
Althea pursuant to the Additional Schedule, Altus agrees to make payment to
Althea in the amounts and on the schedule set forth in the Additional Schedule.
For purposes of clarification, the payments set forth in the Additional Schedule
are in addition to any and all payments contemplated by the Agreement as it
exists immediately prior to the Third Amendment Date. Any amount paid by Altus
as a prepayment for a particular category of services, as set forth in the
Payment Schedule in the Additional Schedule, shall be applied against the first
payment(s) due to Althea for such category of services until such prepayment is
fully applied; provided, however, that if Altus cancels the work described in
the Additional Schedule or terminates the Agreement before all of such
prepayments have been applied, the [*] shall be [*], and Althea will [*]. All
payments contemplated by this Third Amendment shall be subject to the provisions
of Sections 5.8, 5.9, 5.11 and 5.12 of the Agreement.
3. Payment on Termination. For the avoidance of doubt, the Parties acknowledge
and agree that the provisions of Section 6.3 of the Original Agreement shall
apply to all payments made pursuant to, or contemplated by, this Third
Amendment.
4. Effectiveness of Agreement. Except as specifically amended by this Third
Amendment, the terms and conditions of the Agreement shall remain in full force
and effect.
5. Counterparts. This Third Amendment may be executed in counterparts, each of
which shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument.
[SIGNATURE PAGE FOLLOWS]
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment
under Rule 24b-2 of the Exchange Act

2



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties hereto have duly executed this Third
Amendment as of the Third Amendment Date.

              Altus Pharmaceuticals Inc.   Althea Technologies, Inc.
 
           
By:
  /s/ Burkhard Blank   By:   /s/ W. Alan Moore
 
           
Name:
  Burkhard Blank   Name:   W. Alan Moore
 
           
Title:
  Executive Vice President   Title:   Executive Vice President and CBO
 
           

Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment
under Rule 24b-2 of the Exchange Act

3



--------------------------------------------------------------------------------



 



Exhibit A
Additional Schedule (Schedule 1A to the Agreement)
See attached.
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under
Rule 24b-2 of the Exchange Act

 



--------------------------------------------------------------------------------



 



[*]

              Altus Pharmaceuticals Inc.   Althea Technologies, Inc.
 
           
By:
  /s/ Burkhard Blank   By:   /s/ W. Alan Moore
 
           
Name:
  Burkhard Blank   Name:   W. Alan Moore
 
           
Title:
  Executive Vice President   Title:   Executive Vice President and CBO
 
           

Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under
Rule 24b-2 of the Exchange Act

 



--------------------------------------------------------------------------------



 



[*]
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under
Rule 24b-2 of the Exchange Act

 